DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 23, ‘the drive mechanism’ lacks antecedent basis, and the term ‘and/or’ is indefinite as it is not clear what the exact limitation is.
Claim 30 is confusing, are both the faces on one or more guide bars or is ‘at least one’ of the faces on a guide bar(s)?  Because only one has to be movable.
Claim 37, ‘the material piece’ lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-33,35,36,38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panuska-2010/0210186 in view of Gill-10751902 and Rowe-8905817.
Panuska discloses 23. (New) A cutting device 100 for sectioning materials 125 capable for analytical sample preparation, the cutting device 100 comprising: a body 132,148 having an equipment chamber outside of body and a working chamber within the inside of the body; a guide assembly 147 positioned in the working chamber; a cutter head assembly 105 movably coupled to the guide assembly for movement along three axes X,Y,Z, via 145 the cutter head assembly 105 configured to cut the materials 125; a drive assembly 145 for moving the cutter head along the guide assembly 146,147,148; a clamp 130 for holding a work piece in the working chamber; a user interface (computer) having a display and an input device keyboard; and a controller 150 communicatively connected to the user interface (keyboard/screen), the drive mechanism 145 and the cutter head assembly 105, wherein the controller 150 controls operation of the drive mechanism and/or the cutter head assembly in response to an input received from the input device of the user interface [0020],[0036],[0047] (Claim 1).  
Regarding claims 23,31,32,33,38 Panuska does not show an equipment chamber accessible through a first panel and a working chamber accessible through a second panel.  However, Gill discloses a waterjet cutting machine (44a-c) with an equipment chamber 82/86 having a receptacle for equipment and a pivotal door(s)/panel(s) 84/88 and a working chamber with 44a-c having two pivotal doors/panels 182a,b that have a transparent panel 180a,b so the working chamber is visible from outside the chamber. Therefore, it would have been obvious to one of ordinary skill in the art at time 


Regarding claims 23, 30 Panuska does not disclose the clamp comprising a first face and a second face movable relative to the first face to secure the work piece therebetween.  However, Rowe teaches a waterjet machine 14 with a clamping mechanism that has a first face 24 and a second movable face 42/44 that moves relative to 24 via 60 to clamp workpiece 1 in place, wherein the second face 42/44 of the clamp are positioned on one or more guide bars 66,88, and the second face 42/44 is movable along the one or more guide bars 66,88 toward and away from the other of the first face 24.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the clamp of Panuska with the clamp taught by Rowe, having two faces to clamp a workpiece in between wherein one face is movable to and away from the other face for clamping, in order to have a more precise holding of the workpiece to prevent any movement of workpiece during water jetting to achieve precise cutting without error.

Panuska further discloses claim 24. (New) The cutting device of claim 23, wherein the guide assembly includes a first rail 147 extending in a first direction X, a second rail 148 extending a section direction Y and third rail that carriage 146 moves vertically extending a third direction Z.  

26. (New) The cutting device of claim 24, wherein the each of the first direction Y, the second direction X and third direction Z extends perpendicularly to one another (Fig 1).  
27. (New) The cutting device of claim 24, wherein the cutting head is coupled to the first rail 147.  
28. (New) The cutting device of claim 27, wherein the third rail carriage 146 moves Z direction is on the cutting head 105.  
29. (New) The cutting device of claim 28, wherein the drive assembly is controlled by computer 150 communicates to the cutting head 105.  
35. (New) The cutting device of claim 23, wherein the input device is a screen on the display/computer screen, and the display is a touch screen display.  Regarding a touch screen, this is a slight variation therefrom and is well-known and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
36. (New) The cutting device of claim 23, wherein the input received at the user interface/keyboard is received by the controller (hard drive/processor)to control the drive mechanism 145 and to control movement of the cutting head 105.  
Claims 34,37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panuska, Gill and Rowe, as applied to claims above, and further in view of McCarty-2015/0322443.
	Panuska in view of Gill and Rowe teach the claimed invention, as detailed above, but does not teach a camera within the working chamber for recording images of workpiece. However, McCarty teaches a cutting system for cutting a workpiece having a camera 56,58 [0118-0121] to view the workpiece. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide Panuska in view of Gill and Rowe with a camera in the working chamber of Panuska, in order to view the work on the display while cutting to observe the process for correct machining, cutting and alignment so as to achieve desired cutting results while preventing errors during machining.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar devices of cutting with a waterjet.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
March 15, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723